FILED
                           NOT FOR PUBLICATION
                                                                            AUG 16 2017
                    UNITED STATES COURT OF APPEALS                       MOLLY C. DWYER, CLERK
                                                                          U.S. COURT OF APPEALS


                            FOR THE NINTH CIRCUIT


UNITED STATES OF AMERICA,                        No.   15-50328

              Plaintiff-Appellee,                D.C. No.
                                                 2:14-cr-00590-CAS-1
 v.

JOSE LUIS RODRIGUEZ,                             MEMORANDUM*

              Defendant-Appellant.


                   Appeal from the United States District Court
                       for the Central District of California
                   Christina A. Snyder, District Judge, Presiding

                       Argued and Submitted August 7, 2017
                               Pasadena, California

Before: REINHARDT, KOZINSKI, and CHRISTEN, Circuit Judges.

      The officers had a particularized and objective basis for suspecting the driver

of the car in which Rodriguez was riding of breaking the law, and they therefore

had a “reasonable suspicion” sufficient to lawfully stop the vehicle. See Cal.

Vehicle Code §§ 5200, 4456(c), 11715; see also Heien v. N. Carolina, 135 S. Ct.



      *
             This disposition is not appropriate for publication and is not precedent
except as provided by Ninth Circuit Rule 36-3.
530, 536 (2014). The officers lawfully asked Rodriguez to step out of the car for

the duration of the stop. See Pennsylvania v. Mimms, 434 U.S. 106, 110–111 &

n.6 (1977). Rodriguez dropped drugs as he exited. When the officers found the

drugs, they had probable cause to arrest him, and the subsequent search of the car

in which he had been a passenger was lawful. See United States v.

Pinela–Hernandez, 262 F.3d 974, 977–79 (9th Cir. 2001). The district court

properly denied Rodriguez’s motion to suppress the evidence found in the car and

the statements he made after his arrest. See id.

      AFFIRMED.




                                          2